Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
	The specification and drawings are objected to because reference numeral 9 refers to both venting channel of a supporting frustum and a hemispherical ring body.  It is better if two reference numerals are used to refer to two different claimed elements.
Claim objection
	Claim 1 is objected to because on line 4, the term “Wherein” should not be capitalized.
35 USC 112(b) rejections
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the term “consists of” has been improperly used in the claims.  Note “consisting of” is “closed end” claim language.  The phrase “consisting of” means that the composition (or device or method) has the recited elements (or steps) and no more.  This is improper in this situation because the oscillating water column may comprise more than the three claimed elements: air chamber, inner cylinder and turbine-generator.
	The term “consists/consisting of”  has been repeatedly used on lines 6, 14. It’s suggested that those terms be replaced by comprises/comprising to avoid any possible errors.
	In claim 1, lines 11-12, the term “a turbine power generation system” is multiple inclusion of the same claimed element because “a turbine power generation system” is already cited on line 5.  Please use “the” or “said” to modify the term instead of “a”.
Allowable subject matter and reasons for allowance
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	In claim 1, the recitation of “the inner cylinder (1) is located on the axis of the air chamber (6), and the top end of the inner cylinder is connected with the bottom end of a supporting frustum (5); the top end of the supporting frustum (5) is connected to the hemispherical ring body (3) and is attached to the inner surface of the hemispherical ring body (3); a cylindrical vent penetrating through the frustum is provided inside the supporting frustum (5), and a vent channel (9) is provided at the top center of the supporting frustum (5) and communicated with the vent of the hemispherical ring body (3); the anchoring fixing system consists of a plurality of anchor chains (8), one end of each anchor chain (8) is connected with the bottom edge of the inner cylinder (1), and the other end thereof is fixed on the seabed; the permeable structure (7) is a hollow cylinder with open top and bottom ends, a plurality of cylindrical holes are distributed on the surface, and the inner surface of the permeable structure (7) is attached to the outer surface of the outer cylindrical ring body (2)”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 1 and its dependent claims are allowable.  
Prior art of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hicks, Sheldon-Coulson, Berg, Hanna, and McCormick disclose wave energy converters using water column, air turbine, and filter to eliminate debris.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/16/2022